Citation Nr: 0629307	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Entitlement to separate compensable evaluations for service-
connected tinnitus, each ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975, and from December 1977 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, 
Alabama.    

In December 2004, the veteran filed a claim concerning clear 
and unmistakable error in the August 2001 rating decision 
denying a compensable rating for bilateral hearing loss.  
This matter is REFERRED to the RO for appropriate action.  


FINDING OF FACT

Service-connected (bilateral) tinnitus is assigned a single 
10 percent rating, the maximum authorized rating.  


CONCLUSION OF LAW

The law does not permit assignment of a schedular rating 
higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 1993 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned an initial 
noncompensable percent rating therefor, effective April 1, 
1993, the day after discharge (retirement) from active 
service.  

In May 2001, the veteran filed a claim of entitlement to an 
increased (compensable) rating for tinnitus.  In an August 
2001 rating decision, the RO granted a single 10 percent 
rating for tinnitus.  In his September 2001 notice of 
disagreement, the veteran contended that two separate 10 
percent ratings are warranted for tinnitus, for each ear.  On 
appeal, in February 2004, the Board denied the claim because 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 does not permit 
separate 10 percent ratings for tinnitus for each ear.  DC 
6260, as revised effective June 13, 2003, clarified existing 
VA practice that only a single 10 percent rating is assigned 
for tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2005).  The veteran filed an appeal with the 
U.S. Court of Appeals for Veterans Claims (Court).    

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), decided 
on April 5, 2005, the Court held that pre-1999 and pre-June 
13, 2003 versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus cases 
affected by Smith.  In May 2005, the Court ordered that the 
veteran's claim be remanded to the Board for readjudication 
in light of Smith.    

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which permits only a single 
10 percent rating for tinnitus, whether unilateral or 
bilateral.  Subsequently, VA lifted its stay of adjudication 
of pending tinnitus rating cases.  

In this case, tinnitus is assigned the maximum permissible 
schedular rating of 10 percent under DC 6260.  While the 
Board appreciates the August 2006 argument of the veteran's 
accredited representative, in light of the Federal Circuit's 
ruling that, essentially, only a single 10 percent rating is 
permitted for tinnitus, there is no legal basis upon which to 
grant the veteran's claim.  The appeal must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Laws and regulations governing VA's duties to notify and 
assist have no effect on an appeal where, as here, the law, 
and not underlying facts or development of facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002).  


ORDER

Separate compensable ratings for bilateral tinnitus, each 
ear, are denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


